         Case 1:75-cv-03073-LAP Document 676 Filed 08/14/19 Page 1 of 1



                            Office of Compliance Consultants
                               c/o John H. Doyle, III, Esq.
                        P O Box 1421, Bridgehampton, NY 11932
                  Tel: (917) 385-0156 Email: john.doyle4@gmail.com




July 25, 2019



Via E-Mail
Honorable Loretta A. Preska
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Room 2220
White Plains, NY 10007

Re: Letter of Resignation

Dear Judge Preska,

             Effective immediately, I resign as Director of OCC and recommend that
Nicole Austin-Best become my successor.


                                                    Respectfully yours,

                                                    /s/ John H Doyle III



JHD:rj

Cc: Heidi Grossman, Esq., Laura Mello, Esq., Lynn Werlwas, Nicole Austin-Best
